DETAILED ACTION

  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. 
Applicant makes statements to the 112(f) that was provided. The examiner is notifying that the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5 9 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The independent claim 1 has been amended to now claim a passive optical structure comprising a converging lens and diverging lens. However, claims 2, 3, 5 and 9 further limit the claims that enables the specification. For instance, in no embodiment does the specification provide support for a planar optical structure comprising a converging lens, diverging lens and one of a one of a polarization grating or a geometric phase lens; as claimed in claims 2 and 3; converging lens, diverging lens  and a prism optically coupled to an output of the electro-optical beamsteerer; as claimed in claims 5 and 25; a converging lens, diverging lens and electro-optical beamsteerer comprises an elliptical beam distribution, as claimed in claim 9;

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation is/are: means for steering; a means for adjusting in claim 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim(s) 1-3, 8, 10, 12, 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Auxier US 2015/0378242 A1) in view of Ueno (JP Patent Publication Number 2016/051108).
Auxier teaches, as claimed in claim 1, an optical system for providing illumination of a field-of-regard for optical detection (Fig. 1-3), the optical system comprising: an electro-optical beamsteerer (10) comprising a liquid crystal waveguide (LCW) structure (14); and an optical structure (16) configured to adjust at least one of the field-of-regard (¶ 0011). Ueno fails to teach a passive optical structure comprising a converging lens and a diverging lens.  In a related art, Auxier teaches a passive optical structure comprising a converging lens (505) and a diverging lens (504).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified an optical system, as taught by Auxier, with the optical structure, as taught by Ueno, for the purpose of providing  possible to maximize the wavelength selection performance.
Auxier teaches, as claimed in claim 2, wherein the optical structure (16) comprises at least one planar optical structure1.
Auxier teaches, as claimed in claim 3, wherein the planar optical structure (16) comprises at least one of a polarization grating (¶ 0011).
Auxier teaches, as claimed in claim 8, wherein the beam distribution of the beam provided to the electro-optical beamsteerer comprises an elliptical beam distribution (see Fig. 3).
Auxier teaches, as claimed in claim 10, wherein the electro-optical beamsteerer 
Auxier teaches, as claimed in claim 12, wherein the optical structure is configured to enhance the field-of-regard addressable by the electro-optical beamsteerer (¶ 0011).
Auxier teaches, as claimed in claim 15, a method for generating illumination of a field-of-regard for optical detection, the method comprising: receiving an input beam from an optical source (¶0016); electro-optically steering the input beam using an electro-optical beamsteerer (10); and adjusting at least one of the field-of-regard provided by the electro-optical beamsteerer using an optical structure (16), Ueno fails to teach a passive optical structure comprising a converging lens and a diverging lens.  In a related art, Auxier teaches a passive optical structure comprising a converging lens (505) and a diverging lens (504).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified an optical system, as taught by Auxier, with the optical structure, as taught by Ueno, for the purpose of providing possible to maximize the wavelength selection performance. 
Auxier teaches, as claimed in claim 16, comprising adjusting a beam distribution of the output beam provided by the electro-optical beamsteerer (10 and Fig.1).
Auxier teaches, as claimed in claim 17, comprising adjusting a beam distribution of the input beam provided to the electro-optical beamsteerer (¶ 0015).
Auxier teaches, as claimed in claim 19, an optical system for providing illumination of a field-of-regard for optical detection, the optical system comprising: a means for steering (10) an input beam provided by an optical source; a means for adjusting (16) at least one of the field-of-regard or a shape of an output beam provided by the means for steering the beam.
Auxier teaches, as claimed in claim 20, wherein the means for adjusting at least of the field-of-regard or the shape of the beam comprises a means for adjusting a beam distribution of the output beam provided by the electro-optical bearmsteerer means for steering input beam (¶ 0015).
 Auxier teaches, as claimed in claim 23, comprising enhancing the field-of-regard addressable by the electro-optical beamsteerer using the optical structure. (¶ 0011).
Auxier teaches, as claimed in claim 24, wherein the beam distribution of the beam provided to the electro-optical beamsteerer comprises an elliptical beam distribution (see Fig. 3).


 	Claim(s)  11, 13, 14, 15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albelo (US Patent Publication Number 2018/0217262 A1).
Auxier and Ueno fail to teach, as claimed in claim 11, comprising an optical source optically coupled to the electro-optical beam steerer, the optical source and the electro-optical beam steerer communicatively coupled to a control circuit to provide steering of light from the optical source to a region encompassing a target. In a related art, Abelo teaches comprising an optical source (901) optically coupled to the electro-optical beam steerer (904), the optical source and the electro-optical beam steerer communicatively coupled to a control circuit (905) to provide steering of light from the optical source to a region encompassing a target.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified an optical system, as taught by Auxier and Ueno, with the optical structure, as taught by Abelo, for the purpose of providing a way of reducing or even eliminating the error rate/or false positive rates (¶ 0089).
Auxier and Ueno fail to teach, as claimed in claim 13, wherein the optical structure is configured to decrease a size of a spot formed by the beam at a specified range as compared to a size of the spot in the absence of the optical structure.  In a related art, Abelo teaches wherein the optical structure (aperture 906) is configured to decrease a size of a spot formed by the beam at a specified range as compared to a size of the spot in the absence of the optical structure2.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified an optical system, as taught by Auxier and Ueno, with the optical structure, as taught by Abelo, for the purpose of providing a way of reducing or even eliminating the error rate/or false positive rates (¶ 0089).
Auxier and Ueno fail to teach, as claimed in claim 14, wherein the optical structure (aperture 906) is configured to decrease a size of a spot formed by the beam at a specified range; and wherein a distribution of spot sizes varies across the field-of-regard (see range of input aperture in ¶0091), providing a smaller spot size at a center of the field-of-regard as compared to a periphery of the field of regard. In a related art, Abelo teaches wherein the optical structure (aperture 906) is configured to decrease a size of a spot formed by the beam at a specified range; and wherein a distribution of spot sizes varies across the field-of-regard (see range of input aperture in ¶0091), providing a smaller spot size at a center of the field-of-regard as compared to a periphery of the field of regard3.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified an optical system, as taught by Auxier and Ueno, with the optical structure, as taught by Abelo, for the purpose of providing a way of reducing or even eliminating the error rate/or false positive rates (¶ 0089).
Auxier and Ueno fail to teach, as claimed in claim 18, comprising establishing a distribution of spot sizes that vary across the field-of-regard, providing a smaller spot size at a center of the field-of-regard as compared to comprising establishing a distribution of spot sizes that vary across the field-of-regard, providing a smaller spot size at a center of the field-of-regard as compared to a periphery of the field of regard, using the optical structure (¶ 0091).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified an optical system, as taught by Auxier and Ueno, with the optical structure, as taught by Abelo, for the purpose of providing a way of reducing or even eliminating the error rate/or false positive rates (¶ 0089).
Auxier and Ueno fail to teach, as claimed in claim 21, wherein the optical structure (aperture 906) is configured to decrease a size of a spot formed by the beam at a specified range; and wherein a distribution of spot sizes varies across the field-of-regard (see range of input aperture in ¶0091), providing a smaller spot size at a center of the field-of-regard as compared to a periphery of the field of regard. In a related art, Abelo teaches wherein the optical structure (aperture 906) is configured to decrease a size of a spot formed by the beam at a specified range; and wherein a distribution of spot sizes varies across the field-of-regard (see range of input aperture in ¶0091), providing a smaller spot size at a center of the field-of-regard as compared to a periphery of the field of regard .
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified an optical system, as taught by Auxier and Ueno, with the optical structure, as taught by Abelo, for the purpose of providing a way of reducing or even eliminating the error rate/or false positive rates (¶ 0089).
Auxier and Ueno fail to teach, as claimed in claim 22, wherein the optical structure is configured to decrease a size of a spot formed by the beam at a specified range as compared to a size of the spot in the absence of the optical structure.  In a related art, Abelo teaches wherein the optical structure (aperture 906) is configured to decrease a size of a spot formed by the beam at a specified range as compared to a size of the spot in the absence of the optical structure .
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified an optical system, as taught by Auxier and Ueno, with the optical structure, as taught by Abelo, for the purpose of providing a way of reducing or even eliminating the error rate/or false positive rates (¶ 0089).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872
05 August 2022


/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fig.1-3 shows the steering polarization grating (16) being in the planar with the rest of the device.
        2 ¶0091 “rational guidance system previously described would also have a field of regard that corresponds to an input aperture from 2 mm up to 1 meter in diameter, based upon the dimensions of said substrate plate.” The aperture narrows the light to a predetermined range. Without it the light is collected at an angle up to 180 degrees 903.
        
        3 rational guidance system previously described would also have a field of regard that corresponds to an input aperture from 2 mm up to 1 meter in diameter, based upon the dimensions of said substrate plate.” The aperture narrows the light to a predetermined range. Without it the light is collected at an angle up to 180 degrees 903